                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

GARY L. ABRAHAM,

                Plaintiff,

v.                                                       Case No. 18-2137-DDC

HILTON WORLDWIDE, INC., et al.,

                Defendants.


                                             ORDER

       Plaintiff, proceeding pro se, filed this racial-discrimination action based on the

treatment he and his family members allegedly received at a Hampton Inn hotel in Omaha,

Nebraska. On November 27, 2018, defendants filed a motion for protective order (ECF

No. 149), arguing they shouldn’t have to respond to discovery requests plaintiff served in

violation of the Amended Scheduling Order (ECF No. 114). Today, November 28, 2018,

plaintiff filed a motion to strike defendants’ motion for protective order (ECF No. 150) and

a motion for leave to file under seal exhibits to the same (ECF No. 153).

       The motion to strike defendants’ motion for protective order is wholly frivolous and

is denied on that basis. Thus, defendants’ motion for protective order remains pending.

Should plaintiff wish to file a direct, substantive response to the motion, it is due no later

than December 4, 2018. Any reply is due no later than December 10, 2018.


                                                 1
       O:\ORDERS\18-2137-DDC-150,153 .docx
       The motion for leave to file under seal exhibits to the motion to strike is now,

technically, moot. However, the court has reviewed the documents and finds they contain

no information that would justify depriving the public of access to judicial records.1 Thus,

should plaintiff seek to file any of these documents in support of his response to the motion

for protective order, he must file them publicly (rather than under seal).

       IT IS SO ORDERED.

       Dated November 28, 2018, at Kansas City, Kansas.

                                                          s/ James P. O=Hara
                                                         James P. O=Hara
                                                         U.S. Magistrate Judge




       1
        See Eugene S. v. Horizon Blue Cross Blue Shield, 663 F.3d 1124, 1135 (10th Cir.
2011) (“A party seeking to file court records under seal must overcome a presumption,
long supported by courts, that the public has a common-law right of access to judicial
records.”).
                                                 2
       O:\ORDERS\18-2137-DDC-150,153 .docx
